Citation Nr: 0838585	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-29 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial compensable rating for celiac 
disease. 



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel









INTRODUCTION

The veteran served from May 1982 to May 2007.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  The June 2007 decision granted service 
connection for celiac disease and assigned a noncompensable 
initial rating.  The veteran disagreed with that decision and 
perfected an appeal. 



FINDING OF FACT

The veteran is not currently experiencing symptoms of celiac 
disease.


CONCLUSION OF LAW

The criteria for a compensable evaluation for celiac disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.20, 4.88, 4.114, Diagnostic Codes 7307, 
7319, 7328 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA  
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Where, however, service connection has been granted and an 
initial rating and effective date has been assigned, the 
claim of service connection has been more than substantiated, 
the claim has been proven, thereby rendering 38 U.S.C.A. 
§5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claims of service connection have been substantiated, the 
filing of a notice of disagreement with the RO's decision, 
initially rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  

In this case, the veteran was provided adequate VCAA notice 
as to the underlying service connection claim as part of the 
Benefits Delivery at Discharge program, of which the veteran 
acknowledged receipt on December 18, 2006.  Service 
connection was thereafter granted in June 2007.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is no longer applicable in this claim for a 
higher initial rating.  Dingess, 19 Vet. App. 473. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO afforded the veteran a VA 
examination in January 2007.  

The veteran has not identified any additional evidence 
pertinent to the claim nor does the record suggest that there 
are additional records to obtain.  The Board consequently 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  

Disability ratings are determined by applying the criteria  
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at other times.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  

Celiac sprue disease is an immune disorder.  See 38 C.F.R. 
§ 4.88b.  Although no diagnostic code is directly analogous, 
the preference is to rate residuals from these diseases under 
the affected system.  

The veteran's celiac sprue disease is currently rated by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under 
Diagnostic Code 7319, a noncompensable rating is warranted 
for mild irritable colon syndrome, spastic colitis, mucous 
colitis, etc., manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  Finally, a 30 percent rating requires 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 Diagnostic 
Code 7319. 

Other applicable codes for the digestive system include 
Diagnostic Code 7328 and Diagnostic Code 7307.  Under 
Diagnostic Code 7328, resection of the small intestine, a 20 
percent rating is warranted for symptomatic residuals with 
diarrhea, anemia and inability to gain weight.  A 40 percent 
rating is warranted for definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  Finally, a 60 percent rating is warranted for marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7328 (2007).

Diagnostic Code 7307, provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture.  38 C.F.R. 
§ 4.114.

With the focus on malabsorption of nutrients and inability to 
gain weight the Board finds that DC 7328, resection of the 
small intestine, most closely analogizes the functions 
affected, anatomical localization and symptomatology of the 
veteran's disease.  38 C.F.R. § 4.20.

Service medical records indicate that the veteran was first 
diagnosed as having celiac disease in October 2003.  After 
the initial diagnosis the veteran adopted a restricted diet 
free of gluten.  The veteran reported that he experienced a 
30-pound weight gain within six months of beginning his 
restricted diet.  Service medical records show that the 
veteran did not experienced abdominal pain, bloating, weight 
loss, jaundice, or diarrhea.

Service treatment records also indicate that the veteran was 
diagnosed with anemia in connection with his celiac sprue 
disorder, which had resolved as of December 2003.  At a VA 
examination provided in January 2007, prior to discharge, the 
veteran reported he had no current gastrointestinal 
complaints. 

Although an inability to gain weight and malabsorption of 
iron or other nutrients are both criteria considered under 
the applicable diagnostic codes, the veteran was free of 
these symptoms before he left service.  The record does not 
show any further symptoms associated with the service-
connected celiac disease at any point since service.  The 
veteran himself denies any such symptoms.  As the veteran 
currently suffers from no symptoms of the disease the Board 
is unable to award a compensable rating under Diagnostic Code 
7328.

The Board notes that the treatment for celiac disease, in the 
form of a severely restricted diet, may be a burden on the 
veteran; however, the schedule of ratings is based on a 
policy of compensation for impairment in earning capacity.  
See 38 C.F.R. § 4.1  With appropriate treatment it appears 
the veteran is not suffering from any impairment in earning 
capacity from this disability.  The Board acknowledges that 
the veteran has requested that the VA review its policy 
regarding celiac disease, 38 C.F.R. Part 4.  Unfortunately, 
the Board does not have jurisdiction to change VA policy.

Because the present appeal arises from the rating decision 
which established service connection and assigned an initial 
disability rating, it is not only the present level of 
disability which is of primary importance, but rather the 
entire period of disability is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  Because the veteran has been asymptomatic since 
service, the Board cannot assign staged ratings.  That is, 
there is no evidence to suggest that at any point since 
service the veteran had any symptoms, let alone symptoms that 
would rise to a compensable level.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his celiac disease by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996). 


ORDER

An initial compensable rating for service-connected celiac 
disease is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


